Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Claim Rejections
2.	The previous rejections of the claims under 35 USC 103 are withdrawn in response to communications filed on 2/16/2021.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 12, Line 10:  Insert “selectively” before “projecting”

Allowable Subject Matter
4.	Claims 1-24 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 12, and 18 are directed towards a method and system that include/perform the operations of “a robot configured to perform a robot task; a vision system including a camera operably connected to the robot, the camera operable to capture an image within a field of view; a controller operable for analyzing the image and determining a region of interest within the field of view, the controller also operable for analyzing the image to identify an object within the region of interest; a light system configured to selectively project structured light onto the region of interest; and wherein the controller is configured to determine a depth of a workpiece within the region of interest- wherein the controller is structured to: configure the light system in an OFF condition such that structured light is not projected onto the region of interest; identify the object within the region of interest from an image captured while the light system is in the OFF condition; configure the light system in an ON condition such that structured light is projected onto the region of interest; calculate the depth of the workpiece within the region of interest from an image captured while the light system is in the ON condition” and “scanning an industrial robot scene with at least one image sensor having a field of view; storing image data from the image sensor in a memory; 
	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those newly cited along with the instant Office action, fails to individually anticipate or together in combination render obvious with proper motivation the above cited claim limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 12, and 18 are allowed.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO